Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Applicant that the combination of the closest prior art of record, that which was used to reject the instant claims - Pacella, Hyde and Terada, “fail to disclose, suggest or present any reason for providing the concatenation of elements that form the present invention, as now claimed”. Specifically, the combined references fail to teach or reasonably suggest a wearable electronic simulated smoking device having a reversibly bendable elongated tubular body, having an internal bore, wherein a vaporization chamber, controller and power supply are all coupled together and are all disposed within said internal bore of said tubular body. Hence, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE W. MAYES/Examiner, Art Unit 1747         


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747